Citation Nr: 0941319	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease associated with asbestos exposure. 

2.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and July 2007 rating decisions of 
the Department of Veterans Affairs (VA),  Regional Office 
(RO), in Atlanta, Georgia.

During the pendency of this appeal, in a rating decision 
dated in April 2006, the Veteran's initial 10 percent 
disability rating for PTSD was increased to 30 percent, 
effective May 10, 2004, which is the date of receipt of his 
initial claim.  Applicable law provides that absent a waiver, 
a claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran asserts that he has interstitial lung disease 
that is the result of asbestos exposure that he was subjected 
to during his service in the Navy, while in the occupational 
capacity as a boatswains mate.  

It is noted that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary of 
Veterans Affairs promulgated any regulations in regard to 
such claims.  However, the VA Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), 
provides information concerning claims for service connection 
for disabilities resulting asbestos exposure.  The date of 
this amended material is December 13, 2005.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must analyze a Veteran's claim for service connection 
for asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

Initially in July 2004, in conjunction with the Veteran's 
PTSD claim, his service personnel records were obtained by 
the RO from the National Personnel Records Center (NPRC).  At 
that time the RO specifically requested pages from the 
Veteran's personnel file concerning his service assignments 
and combat awards.  It is not entirely certain whether the 
Veteran's entire service administrative and personnel records 
were obtained or just the specific records requested by the 
RO.  While those records confirm the Veteran's occupational 
specialty as a boatswains mate, they are limited with respect 
to the actual duties he performed in that capacity, and are 
also void for any work related asbestos exposure information.  
The Veteran has submitted records from the Navy Task Force 
Analysis for seaman, yet those are regarding boatswains mates 
exposed aboard a navy ship during World War II.  Pertinent 
information in the record includes VA records that show the 
Veteran's post-service occupations.  

With respect to his claimed interstitial lung disease, in 
August 2004, VA radiographic findings show interstitial lung 
pathology which was later confirmed by a VA physician in 
October 2006.  At that time the VA physician opined that the 
cause of the disease was not known.  However, in October 
2006, a private physician reported that the Veteran had 
interstitial lung disease that was as likely as not caused by 
his exposure to asbestos as a boatswain mate in the Navy.  
Then in August 2007, a VA clinician who stated he had 
reviewed the claims folder, reported a diagnosis of chronic 
obstructive pulmonary disease.  The physician opined that 
there was no definitive chest X-ray evidence of asbestosis.  
That opinion seemingly contradicts other VA records as 
mentioned herein.

In any event, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  Mere exposure to 
a potentially harmful agent is insufficient for eligibility 
for VA disability benefits.  The medical evidence must show 
not only a currently diagnosed disability, but also a nexus, 
that is, a causal connection, between the current disability 
and exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  As a result, it is apparent that 
additional medical information is required regarding the 
Veteran's claim for service connection for interstitial lung 
disease.  

The remaining claim on appeal here is an increased disability 
rating for PTSD.  The record shows that the Veteran's last 
VA compensation examination for PTSD was apparently in 
November 2004, almost 5 years ago.  

The Court has held that, when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).  As such, additional development is 
necessary for proper adjudication of this claim also.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's 
entire service personnel file and 
associate the file with the claims file; 
then take appropriate action to develop 
evidence of the Veteran's claimed asbestos 
exposure before, during, and after his 
active service.  

2.  The RO/AMC shall schedule the Veteran 
for a VA pulmonary examination to be 
conducted by a physician.  The claims file 
must be made available to the examiner for 
review of pertinent documents therein.  
Any necessary tests and studied should be 
performed.  The Veteran should be 
requested to offer a detailed occupational 
history, and his claimed asbestos 
exposure.  The examiner should be asked to 
render an opinion as to whether it is at 
least as likely as not (a 50% degree of 
probability or higher) that the Veteran 
has asbestosis or a pulmonary disorder due 
to service, including asbestos exposure in 
service.  The examiner should specifically 
address the October 2006 private physician 
opinion regarding the Veteran's 
interstitial lung disease and its 
relationship to asbestos exposure in 
service.  In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptoms since service.  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO/AMC shall arrange for the 
Veteran to undergo a VA PTSD compensation 
examination, to determine the current 
nature and severity and all manifestations 
of his service-connected PTSD.  The claims 
file must be made available to the examiner 
for review of pertinent documents therein.  
All indicated tests and studies should be 
completed and all clinical manifestations 
should be reported in detail. 

The psychiatric examiner is requested to 
address the following: the examiner should 
indicate, with respect to each of the 
psychiatric symptoms identified, whether 
such symptom is a symptom of the Veteran's 
service-connected PTSD.  The examiner 
should also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the Veteran's 
service-connected PTSD.  To the extent 
possible, the manifestations of the 
service- connected PTSD should be 
distinguished from those of any other 
mental disorder found to be present.  The 
examiner is specifically requested to 
include in the diagnostic formulation a 
numerical code under the Global Assessment 
of Functioning (GAF) scale and an 
explanation of what the assigned score 
represents.  

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


